Citation Nr: 0705363	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right shoulder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2005, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's shell fragment wound of the right shoulder 
is manifested by no more than moderate disability to Muscle 
Group (MG) II and moderate disability to MG VI.

3.  Evidence has not been submitted that tends to show that 
the service-connected right and left rhomboid strain require 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
shell fragment wounds of the right shoulder are not met.  38 
C.F.R. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.73, Diagnostic Codes 5302, 5306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2002 prior to the initial adjudication of 
the claim.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  The veteran was also furnished a 
letter in August 2006 informing him of the type of evidence 
necessary to establish an effective date.

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


Evidentiary Background

The record reflects that the veteran served as a machine 
gunner in a vehicle during his service in Vietnam in June 
1968.  The vehicle was struck by a rocket propelled grenade 
creating shrapnel that entered the right side of his 
posterior chest and right arm.  His August 1968 service 
separation examination notes that examination of his upper 
extremities, his skin, and musculoskeletal system was within 
normal limits.  He was awarded the Purple Heart.  

Service connection for residuals of a shell fragment wound of 
the right shoulder was established by rating action in 
December 1991.  A 20 percent disability evaluation was 
assigned.  

In October 2002, the veteran filed a claim for an increased 
rating for his service connected shoulder disability.  

The veteran was afforded a VA compensation and pension 
examination in January 2003.  The veteran reported pain in 
his shoulder when he over used his shoulder or performed 
rapid abduction.  He took Tylenol for pain.  Physical 
examination revealed healed scars.  The examiner observed 
that the veteran had mild decrease in range of motion of the 
right shoulder.  Recorded range of motion was as follows:  
flexion to 170 degrees with no pain; abduction to 150 degrees 
with no pain; adduction to 35 degrees with no pain; 45 
degrees of internal rotation; and 90 degrees of external 
rotation.  Weakness to resisted motion was noted in both his 
service connected right arm and his nonservice connected left 
arm.  

The report of a VA examination in March 2004 indicates that 
that the veteran's in-service treatment for his shell 
fragment wounds consisted of cleaning and suturing the wounds 
with the shrapnel being left in place.  The veteran had no 
symptoms regarding his chest wall.  He reported sharp pain in 
his right shoulder once a month that came on with excessive 
activity or performing heavy activity around the house or 
yard.  The veteran's strength in his right arm and hand was 
noted to be normal.  The veteran was employed as a car 
salesman.  His symptoms did not affect his usual occupation 
as a car salesman and the affects on his daily activities 
consisted of occasional sharp pain or occasional aching in 
the right shoulder with excessive activity.  The veteran was 
noted to be right arm dominant

Physical examination revealed range of motion as follows:  
anterior flexion to 180 degrees; extension to 70 degrees; 
abduction to 135 degrees; external rotation to 90 degrees; 
and internal rotation to 100 degrees.  There was no 
tenderness about the right shoulder.  The right pectoral, 
deltoid, rhomboid, chest wall muscles, trapezius, and 
supraspinatus muscles were all entirely normal without 
evidence of local tenderness or any element of atrophy.  The 
examiner observed that the shoulder joint was not painful on 
motion.  Range of motion of the chest wall with extension, 
flexion, and lateral movement was normal.  With repetitive 
use there was no additional limitation.  The veteran had 
momentary flare-ups with excessive activity, but those 
resolved within a period of a day.  The veteran estimated a 
20 percent increase in limitation of motion during flare-ups.  
The punctate scars about the right mid-axillary line at the 
interior portion of thorax were 1/2 centimeter and well healed.  
There was also a well healed 1 centimeter scar at the 
posterior axillary line lateral to the scapula in its 
superior portion that was barely discernible.  Furthermore, 
there was a punctate scar at the posterior axillary line 
about the inferior margin of the scapula.  There was no local 
tenderness or muscle loss around these "minimal scars."  
Pertinent diagnoses included chest wall shrapnel wounds, 
healed with no residuals symptoms and no disability and 
chronic right shoulder sprain, moderate symptoms with 
activity, minimal disability and progression.  

The report of a VA examination in February 2006 notes that 
the exact muscles injured were the right proximal triceps (MG 
VI) and the right latissimus dorsi (MG II).  There were no 
associated nerve, artery, or bony injuries.  The veteran 
reported a constant deep aching sensation to the area of his 
previous wounds.  Occasionally, he experienced a sharp pain 
when he reached across his body, such as pulling his seatbelt 
or when lifting.  This pain would last for a few seconds and 
occurred nearly daily.  There was no limitation of his 
activity by fatigue or inability to move any joints through 
their full range of motion.  

Physical examination revealed an entry wound over the dorsal 
lateral aspect of the latissimus dorsi on the right.  It 
appeared to be a superficial wound and measured 5x7mm.  The 
scar was very minimally depressed (less than half a 
millimeter) and slightly lighter in color than the 
surrounding tissue.  The scar was tender to palpation.  There 
was no palpable foreign body.  The scar did not interfere 
with any joint function and there was no adhesion, tendon, 
bone, joint, or nerve damage.  Latissimus muscle strength was 
normal with 5 out of 5 strength.  There was no loss of muscle 
function or loss of joint function.  

There was also a slightly tender scar at the proximal 
posterior aspect of the right upper arm involving the triceps 
muscle that measured 3 x 4mm.  The scar was not adherent or 
depressed.  The scar was the same color as the surrounding 
skin.  There was no tendon, bone, joint, or nerve damage.  
Muscle strength of the triceps was 5 out of 5.  There was no 
muscle herniation or loss of muscle function.  The scar did 
not affect the joint function of either the elbow or shoulder 
joint.  Diagnosis was multiple shell fragment wounds to MG VI 
and MG II on the right side with no affect on muscle or joint 
function in the area.  X-rays revealed a small metallic 
foreign body fragment projected over the proximal right 
humerus with negative findings related to the right shoulder. 

Thereafter, in July 2006, the RO increased the rating 
assigned for the veteran's shell fragment wound of the right 
shoulder to 30 percent effective from October 22, 2003, the 
date of receipt of his claim.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the disability rating 
assigned for his service-connected shell fragment wound of 
the right shoulder remains open.

By subsequent rating action in November 2006, the RO awarded 
service connection for scars of the right upper extremity and 
assigned a 10 percent disability rating.  The veteran has not 
perfected an appeal of this decision.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The schedular ratings 
are intended to compensate impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155 (2006).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Moreover, evaluation 
of injury includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as 
functional limitations and painful motion.  See 38 C.F.R. §§ 
4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d).  For compensable muscle group 
injuries that are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of § 4.25. 38 C.F.R. § 
4.55(f)

Muscle injuries of the shoulder girdle and arm are evaluated 
under Diagnostic Codes 5301 through 5309 of the Schedule.  
Diagnostic Code 5302 which addresses injuries to MG II and 
includes the latissimus dorsi muscles provides a zero percent 
evaluation for "slight" muscle disability of either the 
dominant or non-dominant side of the body.  A 20 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side or "moderately 
severe" muscle disability of the non-dominant side.  A 30 
percent is assigned for "moderately severe" muscle disability 
of the dominant side or "severe" muscle disability of the 
non-dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  38 C.F.R. § 
4.73, Diagnostic Code 5302.  

Injuries to MG VI, which includes the triceps muscles 
provides a zero percent evaluation for "slight" muscle 
disability of either the dominant or non-dominant side of the 
body.  A 10 percent evaluation is warranted for "moderate" 
muscle disability of either the dominant or non-dominant 
side.  A 20 percent evaluation is warranted for "moderately 
severe" muscle disability of the non-dominant side.  A 30 
percent is assigned for "moderately severe" muscle disability 
of the dominant side or "severe" muscle disability of the 
non-dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  38 C.F.R. § 
4.73, Diagnostic Code 5306.  

Limitation of motion associated with a disability is 
accounted for under these diagnostic criteria, as set forth 
at 38 C.F.R. § 4.56(d) (2006).  This section also defines 
what constitutes a slight, moderate, moderately severe or 
severe disability.

A "moderate" disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

The Schedule also provides a rating of 30 percent where arm 
motion is limited to midway between the side and shoulder 
level for the major arm. A rating of 40 percent is warranted 
where the evidence shows limitation of arm motion to 25 
degrees from the side in the major arm. 38 C.F.R. § 4.71a, DC 
5201.

A 30 percent evaluation is warranted where there is ankylosis 
of the scapulohumeral articulation in a favorable position in 
abduction to 60 degrees and the ability to reach the mouth 
and head is retained for the major arm. A rating of 40 
percent is warranted where the evidence shows ankylosis of 
the scapulohumeral articulation in an intermediate position 
between favorable and unfavorable in the major arm. 38 C.F.R. 
§ 4.71a, DC 5200.


Analysis

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  The evidence of record reflects that the 
veteran is right-handed, and his disability is evaluated as 
involving the major (dominant) side.

In order to warrant an increase in disability rating, the 
evidence must show ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable 
(DC 5200), severe injury to MG III or MG VI (DC 5303 or DC 
5306), limitation of motion of the arm to 25 degrees from the 
side (DC 5201), or entitlement to a separate compensable 
evaluation for an additional muscle group.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994).
.

Analysis 

When the appeal started, the veteran was in receipt of a 20 
percent evaluation for his injury.  He argued that he was 
entitled to a higher evaluation and the Board remanded the 
case for an examination.  The AOJ eventually determined that 
the veteran was correct.  The actions of the Board resulted 
in an increase in the evaluation of the disability in 
question and a separate evaluation for a scar.  It is also 
noted that the AOJ was clear in the determination that the 
evaluation was based upon a 20 percent evaluation for one 
muscle group with evaluation to the next higher evaluation 
because of involvement of a second muscle group.

The veteran's ability to move his right shoulder shows that 
he does not have ankylosis so as to warrant an evaluation in 
excess of 30 percent for loss of range of motion of the right 
upper extremity.  Furthermore, the evidence establishes that 
the veteran's shoulder motion is not limited to 25 degrees 
from the side.  On the contrary, during examination in March 
2004, he had anterior flexion to 180 degrees and abduction to 
135 degrees.  Furthermore, VA examination in February 2006 
revealed that the veteran's injuries to MG II and MG VI did 
not re not affect muscle or joint function.  Accordingly, the 
Board concludes that the criteria for an increased rating 
based on ankylosis or limitation of motion of the right 
shoulder is no warranted.  

The Board has examined the nature of the veteran's injury.  
While the veteran has a retained metallic body over the right 
humerus, there is no evidence of a through and through injury 
of any muscle group in the arm or shoulder.  Furthermore, 
there is no evidence of prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  The veteran does not 
have a history of hospitalization for a prolonged period of 
treatment of his shell fragment wounds of the right shoulder 
with a record of cardinal symptoms consisting of loss of 
power, weakness, lower threshold of fatigue, fatigue pain, of 
impairment of coordination with uncertainty of movement.

There is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles as 
contemplated by moderately severe disability.  In fact, VA 
examiners have found no evidence of muscle atrophy or loss of 
muscle function.  Accordingly, disability associated with MG 
II and MG VI does not satisfy the criteria for a "moderately 
severe" disability, as discussed above.  See 38 C.F.R. §§ 
4.57(d)(3), (4), 4.73, Diagnostic Code 5302 (MG II); 
Diagnostic Code 5306 (MG VI).

In reaching these conclusions, the Board notes that VA 
regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  I 38 C.F.R. § 4.40 (2006).  While the veteran 
reports weakness in his right shoulder and arm, the evidence 
does not show that his diminished strength is more than 
moderate.  On the contrary, in March 2004, his wounds were 
noted to have healed with minimal residual shoulder strain.  
Despite complaints of pain, in February 2006, the veteran's 
shell fragment wound was noted to cause no limitation in his 
activity by fatigue.  Furthermore, he had 5 out of 5 strength 
in both his latissimus and triceps muscles.  The clinical 
evidence does not show evidence of any right upper extremity 
muscle atrophy of the either the triceps or shoulder.  
Furthermore, there is no evidence of any adhesion, tendon, 
bone, joint, or nerve damage associated with the veteran's 
shell fragment wound of the right upper extremity.  

As shown above, the veteran has no more than moderate 
disability affecting MG II and MG VI.  Thus, the criteria for 
a rating in excess of 20 percent for injury to MG II or 10 
percent for injury to MG VI are met.  As these muscles groups 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group (in this case MG II) is increased by one level and used 
as the combined evaluation for the affected muscle groups.  
Thus, a 30 percent rating, but no greater, is warranted for 
the veteran's shell fragment wounds of the right shoulder.  

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right shoulder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


